 Case 1:18-cv-00503-PLM-PJG ECF No. 22 filed 01/22/19 PageID.125 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
              _______________________________________________________

 ROBERT JEFFERY KING,
                 Plaintiff,
 v.                                                      Case No: 1:18−cv−00503
                                                         Honorable: PAUL L. MALONEY
 Hillsdale City Manager DAVID MACKIE, in                 Magistrate: PHILLIP J. GREEN
 his individual and official capacity, Hillsdale
 Municipal Airport Managers JASON
 WALTERS, and GINGER ROSS MOORE in
 their individual and official capacity, Airport
 Advisory Committee Chairperson, ROY
 SZARFINSKI, in his individual and official
 capacity, Hillsdale City Councilperson, BRUCE
 SHARP, in his individual and official capacity,
 Defendants.
____________________________________________________________________________/

Nicholas H. Klaus (P81076)                          Daniel P. Steele (P34295)
KLAUS LAW PLLC LAW                                  OFFICE OF DANIEL P. STEELE, PLLC
Attorney for Plaintiff                              Attorney for Defendants Moore & Walters
520 S. Union Street                                 33470 Lyndon, Suite 100
Traverse City, Michigan 49684                       Livonia, Michigan 48154
Voice: (313) 757-2052                               Voice: (248) 830-6312
Email: nicholas@klauslawpllc.com                    Facsimile: (734) 425-6553
                                                    Email: dan@dansteelelaw.com

                                          Thomas L. Thompson (P48937)
                                          LOVINGER & THOMPSON, P.C.
                                          Attorneys for Defendants Mackie,
                                          Szarfinski, and Sharp
                                          91 S. Broad Street, P.O. Box 358
                                          Hillsdale, Michigan 49242
                                          Voice: (517) 439-1421
                                          Facsimile: (517) 439-9030
                                          Email: tlthompsonsr@me.com
_____________________________________________________________________________/

                    PLAINTIFF’S EXPERT WITNESS DISCLOSURE

       NOW COMES Plaintiff, ROBERT JEFFERY KING, by and through his attorneys, Klaus

Law P.L.L.C., and for his Expert Witness Disclosure states as follows:
Case 1:18-cv-00503-PLM-PJG ECF No. 22 filed 01/22/19 PageID.126 Page 2 of 3



  1. Donald C Frank
     Meridian Law Center, P.C.
     2295 Sower Blvd
     Okemos, MI. 48864

     Liability expert. Mr. Frank has been practicing law for over 30 years, with a specialty in
     aviation law and regulations applicable to the operation of airports such as the Hillsdale
     Municipal Airport at issue in this matter. Mr. Frank is expected to testify as to the
     legality and irregularities of the operation of the Hillsdale County Airport, that Plaintiff
     brought to public light, and for which he was retaliated against.


                                                   Respectfully submitted,

                                                   KLAUS LAW P.L.L.C.

                                                   /s/ Nicholas H. Klaus
                                                   Nicholas H. Klaus (P81076)
                                                   520 S. Union Street
                                                   Traverse City, MI 49684
                                                   313-757-2052
                                                   nicholas@klauslawpllc.com




                                               2
Case 1:18-cv-00503-PLM-PJG ECF No. 22 filed 01/22/19 PageID.127 Page 3 of 3



              CERTIFICATE OF ELECTRONIC FILING AND SERVICE

        I certify that on January 22, 2019, I electronically filed the foregoing PLAINTIFF’S
EXPERT WITNESS DISCLOSURE with the Clerk of the Court using the ECF system which
will send notification of such filing to counsel for the Defendants.

                                          /s/ Nicholas H. Klaus
                                          Nicholas H. Klaus
                                          Attorney for Plaintif
                                          nicholas@klauslawpllc.com




                                             3
